Citation Nr: 0110122	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant's active military service extended from January 
1966 to July 1972 and included service in Vietnam from 
November 1967 to October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision denied the 
appellant's claims for service connection for hepatitis and a 
skin disorder, secondary to Agent Orange exposure in service.  
It also denied the appellant's claim for service connection 
for post-traumatic stress disorder (PTSD).  

In April 1998, the Board issued a decision that denied the 
appellant's claims for service connection for hepatitis and a 
skin disorder, secondary to Agent Orange exposure in service.  
The Board's April 1998 decision also remanded the issue of 
service connection for PTSD for additional development and 
medical opinions.  For the reasons indicated below, the Board 
must remand this issue for a second time.


REMAND

A.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

B.  Additional Changing Regulations

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2000)).  The amended 38 C.F.R. 
§ 3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f)(1998).  Under the current regulation, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f)(2000).

Regarding an inservice stressor, the United States Court of 
Appeals for Veterans Claims (Court) has determined that the 
evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the appellant "engaged in combat with the 
enemy."  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the appellant was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen, 10 Vet. App. 128.  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." 

C.  Need for Additional Development and Examination

In this case, the appellant is essentially claiming that as a 
result of stressors he experienced during his active service 
in Vietnam, he now has PTSD.  He has alleged several 
stressors to support his claim.  These include (1) being 
subjected to mortar and rocket attacks and being trapped in a 
bunker for 48 hours, (2) the death of a fellow soldier named 
"Jackson," (3) being on ambush patrol and firing shots at 
what he thought was the enemy, and (4) being in a helicopter 
that took fire and went down.

Pursuant to the Board's prior remand, the RO was instructed 
to determine "whether the appellant was exposed to a 
stressor or stressors in service, and, if so, the nature of 
the specific stressor or stressors."  In doing so, the RO 
was instructed to "specifically render a finding as to 
whether the appellant 'engaged in combat with the enemy.'"  
If the RO determined that the record established the 
existence of a stressor or stressors, the RO was instructed 
to identify what stressor or stressors in service it has 
determined are established by the record and inform the VA 
medical examiner.  

Although the RO attempted to verify the appellant's 
stressors, it failed to make any specific findings in that 
regard.  Accordingly, the Board believes additional 
development is necessary in this matter. See Stegall v. West, 
11 Vet. App. 268 (1998).  First, the RO should contact the 
appellant and provide him with a final opportunity to provide 
further detail from which to verify his alleged stressors.  
Any information in this regard, i.e. names, dates, units, 
locations, etc., would be extremely helpful in verifying the 
appellant's claim.  The Board notes, however, that the duty 
to assist does not require the VA to go on endless "fishing 
expeditions" in order to find evidence which might possibly 
support a claim, while the claimant waits in a passive role. 
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Pollard 
v. Brown, 6 Vet. App. 11 (1993) (duty to assist not breached 
by failure of the Secretary to obtain requested records where 
the appellant failed to identify specifically what 
"additional medical records" were being sought and why they 
were relevant; the duty to assist is not a one-way street).

The Board also concludes that an additional VA examination 
for PTSD should be conducted.  The report of the VA 
psychiatric examination, performed in December 1999, 
concluded that no PTSD was found.  In trying to reconcile the 
December 1999 examination findings with the report of the 
appellant's prior VA examination for PTSD, performed in June 
1996, and which diagnosed the appellant with PTSD, the 
examiner stated:

It is difficult to know whether the 
veteran's post traumatic stress disorder 
has improved considerably, or if the 
veteran simply had become a less accurate 
historian.  Perhaps an examination at a 
later day could provide more definitive 
information.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the course of 
this appeal for PTSD.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
appellant that have not been previously 
secured.

2.  The RO should again solicit from the 
appellant a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The appellant should be advised that this 
information is vital and necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  In 
connection with this action, and if 
deemed necessary based on the information 
provided by the appellant, the RO should 
arrange for verification, through the 
appropriate channels, of any detailed 
stressor information provided.  

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

3.  The RO must then make a specific 
determination as to whether the appellant 
was exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must determine whether he  "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify such stressor.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD based on such stressor(s).  The 
psychiatrist, if possible, should have 
not previously examined or treated him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record.  If the examiner 
determines that the appellant has any 
psychiatric disorder in addition to PTSD, 
he should determine the relationship of 
any such disorders (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether each alleged stressor found to be 
established for the record by the RO was 
sufficient to produce PTSD; whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce PTSD by the examiners.

	The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should then review the case 
and ensure that all of the foregoing 
development has been completed.  If not, 
corrective action should be taken.  
Specific attention is directed to the 
supplemental examination report.  If it 
does not include adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2000).

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





